UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

STEVEN FORSHEY

                              Plaintiff,

       -against-                                             9:17-CV-0575 (LEK/ATB)

CHRISTOPHER MILLER, et al.,

                              Defendants.


                                             ORDER

I.     INTRODUCTION

       This matter comes before the Court following a Report-Recommendation filed on

November 7, 2018, by the Honorable Andrew T. Baxter, U.S. Magistrate Judge, pursuant to

28 U.S.C. § 636(b) and Local Rule 72.3. Dkt. No. 94 (“Report-Recommendation”).

II.    LEGAL STANDARD

       Within fourteen days after a party has been served with a copy of a magistrate judge’s

report-recommendation, the party “may serve and file specific, written objections to the

proposed findings and recommendations.” Fed. R. Civ. P. 72(b); L.R. 72.1(c). If objections are

timely filed, a court “shall make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.” § 636(b).

However, if no objections are made, or if an objection is general, conclusory, perfunctory, or a

mere reiteration of an argument made to the magistrate judge, a district court need review that

aspect of a report-recommendation only for clear error. Barnes v. Prack, No. 11-CV-857,

2013 WL 1121353, at *1 (N.D.N.Y. Mar. 18, 2013); Farid v. Bouey, 554 F. Supp. 2d 301,

306–07, 306 n.2 (N.D.N.Y. 2008), abrogated on other grounds by Widomski v. State Univ. of
N.Y. at Orange, 748 F.3d 471 (2d Cir. 2014); see also Machicote v. Ercole, No. 06-CV-13320,

2011 WL 3809920, at *2 (S.D.N.Y. Aug. 25, 2011) (“[E]ven a pro se party’s objections to a

Report and Recommendation must be specific and clearly aimed at particular findings in the

magistrate’s proposal, such that no party be allowed a second bite at the apple by simply

relitigating a prior argument.”). “A [district] judge . . . may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate judge.” § 636(b).

III.   DISCUSSION

       No objections were filed in the allotted time period, even after the Court extended the

deadline at Plaintiff’s request. Docket, Dkt. No. 97. Plaintiff did file an objection outside the

allotted time period, however. Dkt. No. 98 (“Objection”). The Objection simply reiterates

arguments made to the Magistrate Judge or else makes conclusory statements about the

Magistrate Judge’s bias against Plaintiff. Id. Accordingly, even if the Objection had been filed

within the allotted time period, the Court would still review the Report-Recommendation only

for clear error. Barnes, 2013 WL 1121353, at *1. The Court has reviewed the Report-

Recommendation for clear error and has found none. The Court therefore adopts the Report-

Recommendation in its entirety.

IV.    CONCLUSION

       Accordingly, it is hereby:

       ORDERED, that the Report-Recommendation (Dkt. No. 94) is APPROVED and

ADOPTED in its entirety; and it is further

       ORDERED, that Defendants’ Partial Motion to Dismiss (Dkt. No. 76) is GRANTED,

and the following claims are DISMISSED without prejudice: (1) all claims against defendants


                                                  2
Krandy, Koenigsmann, Miller, Bellamy, Kuinlan, Beebe, and Green; and (2) the deliberate

indifference claims against all defendants arising from Plaintiff’s foot injury and underweight

status; and it is further

        ORDERED, that the Clerk of the Court serve a copy of this Order on all parties in

accordance with the Local Rules.

        IT IS SO ORDERED.


DATED:          February 20, 2019
                Albany, New York




                                                3
